Case: 21-50893     Document: 00516378513         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 30, 2022
                                  No. 21-50893
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua David Villalobos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CR-167-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Joshua David Villalobos appeals the sentence imposed after he
   pleaded guilty to attempting to manufacture methamphetamine. He argues
   that the district court miscalculated his advisory guidelines range by denying
   a mitigating-role adjustment under U.S.S.G. § 3B1.2 and by applying an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50893      Document: 00516378513            Page: 2    Date Filed: 06/30/2022




                                      No. 21-50893


   offense-level enhancement under U.S.S.G. § 2D1.1(b)(14)(A).               Because
   Villalobos preserved his arguments by raising them in the district court, we
   review the district court’s interpretation and application of the Guidelines de
   novo and the court’s factual findings for clear error. See United States v.
   Odom, 694 F.3d 544, 546 (5th Cir. 2012).
           Under § 3B1.2, a downward adjustment of two to four levels is
   available to a defendant “who plays a part in committing the offense that
   makes him substantially less culpable than the average participant in the
   criminal activity.” § 3B1.2, cmt. 3(A). It is the defendant’s burden to prove
   by a preponderance of the evidence that such an adjustment is warranted. See
   United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). To
   carry this burden, the defendant must show “(1) the culpability of the average
   participant in the criminal activity; and (2) that she was substantially less
   culpable than that participant.” United States v. Castro, 843 F.3d 608, 613
   (5th Cir. 2016) (footnote omitted). Whether a defendant is entitled to a
   § 3B1.2 adjustment is a factual determination reviewed for clear error, and a
   factual finding “is not clearly erroneous if it is plausible in light of the record
   read as a whole.” United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir.
   2016) (internal quotation marks and citation omitted).
           On this record, the finding that Villalobos failed to show entitlement
   to a mitigating-role adjustment is plausible and thus not clearly erroneous.
   See id. Even if Villalobos is correct that some of the factors identified in the
   commentary to § 3B1.2 favored an adjustment, these “are only factors,”
   Torres-Hernandez, 843 F.3d at 209, and “how those factors are weighed
   remains within the sentencing court’s discretion,” id. at 210. Villalobos also
   contends that the district court erred by placing undue weight on the
   “essential or indispensable” nature of his role in the offense. § 3B1.2, cmt.
   3(C).    We have explained, however, that “error lies only where the
   defendant’s ‘integral role’ is treated as a per se bar to mitigating-role



                                           2
Case: 21-50893      Document: 00516378513          Page: 3   Date Filed: 06/30/2022




                                    No. 21-50893


   adjustment and not where it is treated as a factor, even a heavily weighted
   one, in a broader calculus,” as here. United States v. Bello-Sanchez, 872 F.3d
   260, 264 (5th Cir. 2017). We therefore reject Villalobos’s contentions under
   § 3B1.2.
          Villalobos fares better under § 2D1.1(b)(14)(A). Drug offenders may
   receive up to a two-level enhancement “[i]f the offense involved (i) an
   unlawful discharge, emission, or release into the environment of a hazardous
   or toxic substance; or (ii) the unlawful transportation, treatment, storage, or
   disposal of a hazardous waste.”           § 2D1.1(b)(14)(A).   Based on the
   commentary to this provision and this court’s decision in United States v.
   Sauseda, 596 F.3d 279 (5th Cir. 2010), the Government concedes that it failed
   to make a showing sufficient to support the enhancement. Additionally, the
   Government concedes it is unable to show that application of the
   § 2D1.1(b)(14)(A) enhancement was harmless.
          We are not bound by these concessions, see United States v. Hope, 545
   F.3d 293, 295 (5th Cir. 2008), but may choose to accept them, see United
   States v. Courtney, 979 F.2d 45, 51 (5th Cir. 1992). Having considered the
   record and the parties’ arguments, we accept the Government’s concessions.
   Accordingly, we VACATE Villalobos’s sentence and REMAND for
   resentencing in accordance with this opinion. The district court is free, of
   course, to impose whatever sentence it thinks is appropriate under 18 U.S.C.
   § 3553(a). The conviction is AFFIRMED.




                                         3